DETAILED ACTION
The Amendment filed July 30th, 2021 has been entered and fully considered. Claims 1-2, 4-10, 12, 14-15, 17-19, and 106-111 are pending in this application. Claims 1, 4-5, 7-8, 15, 17-19, 106-109 and 111 have been amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 30th, 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4 and 106 are rejected under 35 U.S.C. 103 as being unpatentable over Callister et al., (hereinafter ‘Callister’, U.S. PGPub. No. 2014/0058484) in view of Mignot et al., (hereinafter ‘Mignot’, U.S. PGPub. No. 2016/0135987). 
Regarding claim 1, Callister discloses a system (Fig. 2) for warming or cooling a subject to a target temperature, said system comprising: a heat exchanger (heat exchange catheter 52, heat exchanger 76) configured to exchange heat with the subject's flowing blood at a heat exchange location upstream or downstream of a target location (abstract; see [0058], positioned within a patient's vasculature to exchange heat with blood; as broadly claimed, a target location would be any location within the subject excluding the heat exchange location); a temperature sensor (sensor 80) configured to sense a temperature of the subject's flowing blood at a temperature sensing location, which is upstream or downstream from the target location ([0070], “sensor 80 may be positioned on the balloon or catheter outer surface in direct contact with the blood stream... Alternatively, sensor 80 may be disposed on a wire that is extended through a port in the heat exchange catheter located distally of the heat exchanger 76. In this manner, sensor 80 would not be mounted on the heat exchanger 76 or catheter, but would be separate therefrom, allowing the position of sensor 80 relative to the heat exchanger 76 to be adjusted as needed during treatment of the patient.”); a controller (control unit 50, controller processor 70) configured receive one or more signals from the temperature sensor indicating the blood temperature being sensed at the temperature sensing location ([0075]-[0077]; [0084]-[0086]). Callister further discloses the controller (50) is configured to, based on the temperature, control the heat exchanger (heat exchange catheter 52, heat exchanger 76) to warm or cool blood flowing through the heat exchange location as needed to result in warming or cooling to the target temperature ([0070], “signals representative of the temperature of the blood at a location distal of a heat exchange 76 may be communicated to the controller 50, and used by 
Although Callister discloses a temperature sensor (sensor 80) and a controller (control unit 50) which receives signals from the temperature sensor indicating blood temperature at the temperature sensing location ([0075]-[0077]; [0084]-[0086]) and including a processor (controller processor 70 of control unit 50) configured to control the heat exchanger (heat exchange catheter 52, heat exchanger 76) to warm or cool blood flowing through the heat exchange location as needed to result in warming or cooling to the target temperature ([0084]-[0086], see controller processor 70 coordinates the various sensor data received and selectively actuates the several operational subsystems to achieve and maintain desired results, and may actuate the heater/cooler 66 as required), Callister is silent regarding a controller configured to determine a heating or cooling power output of the heat exchanger and estimate the temperature at the target location based on the heating or cooling power output of the heat exchanger and the temperature sensed at the temperature sensing location, and based on the estimated temperature at the target location, control the heat exchanger to warm or cool blood flowing through the heat exchange location as needed to result in warming or cooling of the target location to the target temperature.
However, in the same field of endeavor, Mignot teaches a similar system (Fig. 1) for warming or cooling a subject to a target temperature comprising a controller (8) configured to determine a heating or 
Regarding claim 2, Callister in view of Mignot teach all of the limitations of the system according to claim 1. In view of the prior modification Callister in view of Mignot, Callister discloses a system (see above) capable of meeting these limitations, wherein the target location is within a left ventricle of a heart of the subject, the heat exchange location is within an inferior vena cava or superior vena cava of the subject, and the temperature sensing location is in a vasculature of the subject downstream of the heat exchange location. A recitation of intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then in meets the claim.
Regarding claim 4, Callister in view of Mignot teach all of the limitations of the system according to claim 1. In view of the prior modification Callister in view of Mignot, Mignot teaches the controller is configured to adjust the heating or cooling power output of the heat exchanger based on the estimated temperature at the target location ([0009]; [0010], “When the estimated organ temperature for instance exceeds or tends to exceed a certain threshold temperature, the power supplied to the heat exchanger can be reduced such that the fluid in the fluid circuit is no longer subjected to exchange of thermal energy with the heat exchanger”; [0013], “When the controller determines, based on the estimated organ temperature, that the organ temperature is likely to exceed a certain threshold value, the 
Regarding claim 106, Callister discloses a system (Fig. 2) for warming or cooling a target location in a body of a subject to a target temperature, said system comprising: a heat exchange catheter having a heat exchanger (heat exchange catheter 52, heat exchanger 76), said heat exchange catheter (52) being insertable into a vasculature of the subject such that the heat exchanger is positioned at a heat exchange location within the vasculature of the subject (abstract; see [0058], positioned within a patient's vasculature to exchange heat with blood, i.e. a heat exchange location); a heater/cooler apparatus (heater/cooler 66, heat exchange element 54) for alternately warming or cooling a heat exchange medium ([0070], “heating/cooling element 66 to add or remove energy from the heat exchange fluid to heat, cool or maintain the temperature of the blood flowing past heat exchanger 76”); inflow (inflow line 88) and outflow conduits (outflow line 92) connecting the heater/cooler apparatus to the heat exchange catheter (Fig. 2); a pump (pump driver 68, pump head 98) for repeatedly circulating heat exchange fluid from the heat/cooler apparatus, through the inflow conduit, into the heat exchange catheter, through the heat exchanger, out of the heat exchange catheter, through the outflow conduit and back into the heater/cooler apparatus ([0081], “pump head 98 pumps heat exchange fluid through a serpentine fluid pathway 100 in the heat exchange plate 96, and through the associated flow lines and catheter 52”), a temperature sensor (sensor 80) that is positionable at a temperature sensing location within the subject's vasculature ([0070], “sensor 80 may be positioned on the balloon or catheter outer surface in direct contact with the blood stream... Alternatively, sensor 80 may be disposed on a wire that is extended through a port in the heat exchange catheter located distally of the heat exchanger 76. In this manner, sensor 80 would not be mounted on the heat exchanger 76 or catheter, but would be separate therefrom, allowing the position of sensor 80 relative to the heat exchanger 76 to be adjusted as needed during treatment of the patient.”); and a controller (control unit 50) which receives signals from the temperature sensor indicating blood temperature at the temperature sensing location ([0075]-[0077]; [0084]-[0086]); wherein the controller 
Although Callister discloses a temperature sensor (sensor 80) and a controller (control unit 50) which receives signals from the temperature sensor indicating blood temperature at the temperature sensing location ([0075]-[0077]; [0084]-[0086]) and including a processor (controller processor 70 of control unit 50) configured to control the temperature and/or a flow rate of the heat exchange fluid to cause the temperature at the target location to rise or fall to the target temperature ([0084]-[0086], see controller processor 70 coordinates the various sensor data received and selectively actuates the several operational subsystems to achieve and maintain desired results, and may actuate the heater/cooler 66 as required), Callister is silent regarding a controller configured to determine a heating or cooling power output of the heat exchanger and estimate the temperature at the target location based on the heating or cooling power output of the heat exchanger and the temperature sensed at the temperature sensing location, the temperature at the target location; and control the temperature and/or a flow rate of the heat exchange fluid to cause the estimated temperature at the target location to rise or fall to the target temperature.
However, in the same field of endeavor, Mignot teaches a similar system (Fig. 1) for warming or cooling a subject to a target temperature comprising a controller (8) configured to determine a heating or cooling power output of the heat exchanger ([0016]; [0023]; [0114], “controller may… determine if more power should be supplied to the heater to increase the body temperature of the patient”) and configured to estimate the temperature at a target location (estimated brain temperature 9) based on the heating or cooling power output of the heat exchanger (heat exchanger 7; see abstract for “controlling the power supply to the heat exchanger such that the estimated organ temperature does not exceed a threshold organ temperature”) and the temperature sensed at the temperature sensing location (see four temperature sensors 10, 11, 12, 13 at temperature sensing locations). Mignot teaches estimating a current organ temperature of the patient at a time t by “by measuring input parameters comprising the temperature of at least one body part of the patient other than the organ, and the power supplied to the heat exchanger prior to time t” ([0016], i.e. the temperature at the target location). Mignot teaches that “taking into account the power supplied to the heat exchanger before time t improves the organ temperature estimate since it gives due account to the time lag that exists between the actual heating (or cooling) of the fluid in the fluid circuit, and the subsequent increase (or decrease) in organ temperature” ([0016]). Further, Mignot teaches “organ temperature can be estimated using temperature measurements on body parts of the patient” ([0017]), for example, “the temperature sensors can feed the measured temperatures to the controller to obtain the estimated brain temperature” ([0103]). As such, having multiple input parameters creates redundancy (i.e. temperature and power supplied to the heat exchanger), therefore if one of the probes used to measure the temperature fails or provides non-reliable readings, a continuous accurate estimate of the organ temperature will be provided by using the other non-affected input parameters only ([0018]-[0019]). Further, the controller is configured to control the temperature and/or a flow rate of the heat exchange fluid to cause the estimated temperature at the target location to rise or fall to the target temperature ([0009]-[0010]; [0114]), thereby preventing the temperature at the targeted location from exceeding a desired value ([0010]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Callister to include a . 
Claims 5-10, 12, 14 and 107-110 are rejected under 35 U.S.C. 103 as being unpatentable over Callister in view of Mignot, as applied to claims 1-2, 4 and 106 above, as evidence by Dae et al., (hereinafter ‘Dae’, U.S. Pat. 7,510,56). 
Regarding claim 5
In view of the prior modification Callister in view of Mignot, the combination teaches a system (see above) capable of meeting these limitations, wherein the controller is configured to estimate a temperature within the left ventricle of the heart of the subject by estimating based on a temperature sensed in the inferior vena cava and at least in part on a change in the left ventricle temperature calculated as a function of the heating or cooling power output of the heat exchanger over time and a change in inferior vena cava temperature calculated as a function of the heating or cooling power output of the heat exchanger over time. A recitation of intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then in meets the claim.
Further as evidence by Dae, Dae teaches a similar system wherein the heat exchange catheter (10 in Fig. 1) is inserted into the inferior vena cava (14) at a heat exchange region (col. 7, ll. 55-62). Dae teaches that “cooling the venous blood in the vena cava also effectively cools the arterial blood that is circulated through the cardiac arteries. After being cooled in the vena cava, the blood first enters the right atrium, is then pumped through the lungs (which expose the blood to air at room temperature which is generally less than normothermia), from whence it is returned to the left atrium, and then to the left ventricle” (col. 4, ll. 43-50). Further, with such configuration, “the blood will be circulated through the arterial tree of the heart without ever having picked up metabolic heat from the rest of the body. The heart is thus cooled both by direct contact with the cooled blood and by having the cooled blood circulated through the coronary arteries before picking up metabolic heat from the outlying capillary beds” (col. 4, ll. 52-58). Dae further teaches that rate of cooling is effected by a number of factors including a difference in temperature between the blood and heat exchange region (col. 6, ll. 60-67), and that the time during which the hypothermia is administered may vary according to the circumstances (col. 5, ll. 38-40). It is well known in the art (as can be seen in Dae) to provide the heat exchange location within the subject's inferior vena cava or superior vena cava in order to provide cooling to the heart with minimal temperature interference or variation.
Regarding claim 6, Callister in view of Mignot teach all of the limitations of the system according to claim 5. In view of the prior modification of Callister in view of Mignot, the combination teaches a system (see rejection above) capable of meeting these limitations, wherein the controller is configured to estimate the temperature within the left ventricle by estimating based additionally on a predetermined difference in blood temperature between the left ventricle and inferior vena cava. A recitation of intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then in meets the claim.
Regarding claim 7, Callister in view of Mignot teach all of the limitations of the system according to claim 1. Callister further discloses wherein the controller (control unit 50 in Fig. 2) adjusts the power of the heat exchanger (heat exchange catheter 52, heat exchanger 76) based on the temperature ([0084]-[0086], see controller processor 70 coordinates the various sensor data received and selectively actuates the several operational subsystems to achieve and maintain desired results, and may actuate the heater/cooler 66 as required; also see [0091], and see [0094] and [0096], for powering the heat exchanger down, i.e. adjusting the power of the heat exchanger to an OFF mode when the temperature reaches the target temperature).
Further, as evidence by Dae, Dae teaches a known constant which represents the change in temperature per Watt of the heating or cooling power output, (see col. 9, ll. 1-15, “that the exchange of heat from the body may be controlled by controlling the external heat exchanger. For example, if maximum temperature reduction were desired, maximum power to the heat exchange region would result in the coldest possible heat exchange fluid and thus the largest DT between the heat exchange fluid and the blood. Once the target temperature had been reached and the number of watts needed to be removed from the blood to maintain the target temperature was less, the watts transferred from the body could be reduced by reducing the power to the external heat exchanger. This would in turn increase the temperature of the heat exchange fluid as it left the external heat exchanger and entered the catheter, which would decrease the DT between the blood and the heat exchange fluid, and thus reduce the watts 
Therefore, in view of the prior modification of Callister in view of Mignot, as evidence by Dae, the combination teaches a system (see above) capable of meeting these limitations, wherein both the heat exchange location and the temperature sensing location are an inferior vena cava (IVC) of the subject and the target location is in a left ventricle (LV) of a heart of the subject and wherein the controller is programmed to estimate temperature at the target location within the left ventricle using a formula:
                
                    T
                    e
                    m
                    p
                    L
                    V
                    =
                    I
                    V
                    C
                    +
                    
                        
                            K
                            2
                            -
                            K
                            1
                        
                    
                    *
                    P
                    o
                    w
                    e
                    r
                
            
wherein: TempLV is the estimated temperature at the target location within the left ventricle; IVC is a current sensed temperature at the temperature sensing location; Kl is a constant which represents the change in LV Temperature per Watt of the heating or cooling power output of the heat exchanger; K2 is a constant which represents the change in IVC temperature per Watt of the heating or cooling power output; and Power is the heating or cooling power output of the heat exchanger.
A recitation of intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then in meets the claim. In this case, the system is capable of being used wherein both the heat exchange location and the temperature sensing location are in an inferior vena cava (IVC) of the subject and the target location is in a left ventricle (LV) of a heart of the subject, wherein the temperature is estimated at the target location.
Regarding claim 8, Callister in view of Mignot teach all of the limitations of the system according to claim 1. Callister further discloses wherein the controller (control unit 50 in Fig. 2) adjusts the power of the heat exchanger (heat exchange catheter 52, heat exchanger 76) based on the temperature 
As evidence by Dae, Dae teaches a known constant which represents the change in temperature per Watt of the heating or cooling power output, (see col. 9, ll. 1-15, “that the exchange of heat from the body may be controlled by controlling the external heat exchanger. For example, if maximum temperature reduction were desired, maximum power to the heat exchange region would result in the coldest possible heat exchange fluid and thus the largest DT between the heat exchange fluid and the blood. Once the target temperature had been reached and the number of watts needed to be removed from the blood to maintain the target temperature was less, the watts transferred from the body could be reduced by reducing the power to the external heat exchanger. This would in turn increase the temperature of the heat exchange fluid as it left the external heat exchanger and entered the catheter, which would decrease the DT between the blood and the heat exchange fluid, and thus reduce the watts removed from the bloodstream”). Therefore, it is known in the art (as can be seen in Dae) to calculate a constant (i.e. Kl, K2 as recited in the claim) which represents the change in temperature per Watt of the heating or cooling power output at any location between the heat exchanger and blood, including within the inferior vena cava or the left ventricle. It is noted that the limitations regarding the location of the temperature estimation and the target location are merely a recitation of intended use of the system and controller.
Further Dae teaches that “cooling the venous blood in the vena cava also effectively cools the arterial blood that is circulated through the cardiac arteries. After being cooled in the vena cava, the blood first enters the right atrium, is then pumped through the lungs (which expose the blood to air at room temperature which is generally less than normothermia), from whence it is returned to the left atrium, and then to the left ventricle” (col. 4, ll. 43-50). Further, with such configuration, “the blood will be circulated through the arterial tree of the heart without ever having picked up metabolic heat from the rest of the 
Therefore, in view of the prior modification of Callister in view of Mignot, as evidence by Dae, the combination teaches a system (see above) capable of meeting these limitations, wherein both the heat exchange location and the temperature sensing location are in an inferior vena cava (IVC) of the subject and the target location is in a left ventricle (LV) of a heart of the subject and herein the controller is programmed to estimate temperature at the target location within the left ventricle using a formula comprising:
                
                    T
                    e
                    m
                    p
                    L
                    V
                    =
                    I
                    V
                    C
                    +
                    
                        
                            K
                            2
                            -
                            K
                            1
                        
                    
                    *
                    P
                    o
                    w
                    e
                    r
                    +
                    L
                
            
wherein: 
L is a constant which represents an expected change in the temperature of blood as it circulates through a right portion of a heart and lungs of the subject;
IVC is a current sensed temperature at the temperature sensing location; 
K1 is a constant which represents a change in LV Temperature per Watt of the heating or cooling power output of the heat exchanger; 
K2 is a constant which represents a change in IVC temperature per Watt of the heating or cooling power output; and 
Power is the heating or cooling power output of the heat exchanger.
A recitation of intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then in meets the claim. In this case, the system is capable of being used wherein both the heat exchange location and the 
Regarding claim 9, Callister in view of Mignot, as evidence by Dae, teach all of the limitations of the system according to claim 7. In view of the prior modification of Callister in view of Mignot, as evidence by Dae, the combination teaches a system (see rejection above) capable of meeting these limitations, wherein Kl is calculated based on experimental or historical data.
As taught above, as evidence by Dae, Dae teaches a known constant which represents the change in temperature per Watt of the heating or cooling power output, (see col. 9, ll. 1-15, “that the exchange of heat from the body may be controlled by controlling the external heat exchanger. For example, if maximum temperature reduction were desired, maximum power to the heat exchange region would result in the coldest possible heat exchange fluid and thus the largest DT between the heat exchange fluid and the blood. Once the target temperature had been reached and the number of watts needed to be removed from the blood to maintain the target temperature was less, the watts transferred from the body could be reduced by reducing the power to the external heat exchanger. This would in turn increase the temperature of the heat exchange fluid as it left the external heat exchanger and entered the catheter, which would decrease the DT between the blood and the heat exchange fluid, and thus reduce the watts removed from the bloodstream”). Therefore, it is known in the art (as can be seen in Dae) to calculate a constant (i.e. K1 as recited in the claim) based on experimental or historical data.
Regarding claim 10, Callister in view of Mignot, as evidence by Dae, teach all of the limitations of the system according to claim 7. In view of the prior modification of Callister in view of Mignot, as evidence by Dae, the combination teaches a system (see rejection above) capable of meeting these limitations, wherein K1 is calculated using a formula comprising:
                
                    K
                    1
                    =
                    K
                    2
                    *
                    C
                    K
                    r
                    a
                    t
                    i
                    o
                
            
wherein CK ratio is the ratio of K1 to K2 determined on the basis of experimental or historical data.
As taught above, as evidence by Dae, Dae teaches a known constant which represents the change in temperature per Watt of the heating or cooling power output, (see col. 9, ll.1-15, “that the exchange of heat from the body may be controlled by controlling the external heat exchanger. For example, if maximum temperature reduction were desired, maximum power to the heat exchange region would result in the coldest possible heat exchange fluid and thus the largest DT between the heat exchange fluid and the blood. Once the target temperature had been reached and the number of watts needed to be removed from the blood to maintain the target temperature was less, the watts transferred from the body could be reduced by reducing the power to the external heat exchanger. This would in turn increase the temperature of the heat exchange fluid as it left the external heat exchanger and entered the catheter, which would decrease the DT between the blood and the heat exchange fluid, and thus reduce the watts removed from the bloodstream”). Therefore, it is known in the art (as can be seen in Dae) to calculate a constant (i.e. Kl, K2 as recited in the claim) based on experimental or historical data.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Callister in view of Mignot, as evidence by Dae, to provide CK, wherein CK is the ratio of constants (Kl:K2).This modification would have merely comprised the use of known technique to improve similar devices (methods, or products) in the same way, MPEP 2143(I)(C). In this case, the                                 
                                    K
                                    1
                                    =
                                    K
                                    2
                                    *
                                    (
                                    
                                        
                                            K
                                            1
                                        
                                        
                                            K
                                            2
                                        
                                    
                                    )
                                
                             wherein in K1=K1. 
Regarding claim 12, Callister in view of Mignot, as evidence by Dae, teach each and every limitation of the system according to claim 7. In view of the prior modification of Callister in view of Mignot, as evidence by Dae, the combination teaches a system (see rejection above) capable of meeting these limitations, wherein the controller is pre-programmed with a value for Kl.
As taught above, as evidence by Dae, Dae teaches a known constant which represents the change in temperature per Watt of the heating or cooling power output, (see col. 9, ll. 1-15, “that the exchange of heat from the body may be controlled by controlling the external heat exchanger. For example, if maximum temperature reduction were desired, maximum power to the heat exchange region would result 
A recitation of intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then in meets the claim. In this case, the controller as taught by Callister in view of Mignot is capable of being preprogrammed with a value for Kl.
Regarding claim 14, Callister in view of Mignot, as evidence by Dae, teach each and every limitation of the system according to claim 7. Callister further teaches a pump (see pump driver 68, pump head 98 in Fig. 2) which pumps heat exchange fluid through the heat exchanger ([0081], “pump head 98 pumps heat exchange fluid through a serpentine fluid pathway 100 in the heat exchange plate 96, and through the associated flow lines and catheter 52”), wherein a pumping of said heat exchange fluid through the heat exchanger is stopped periodically or occasionally (see [0018], [0024] for circulating fluid is interrupted by stopping a fluid pump, and [0144]). Callister teaches that “[t]he fluid flow stoppage may be prolonged for a selected period of time, or a predictive algorithm may be used to analyze the change in measured temperature overtime as it approaches the actual temperature” ([0135]), and “[w]hen the pump is stopped, either due to a predetermined time interval, a change in pump speed, or because the patient's temperature is approaching a target temperature, or has reached a predetermined temperature at which it is desired to measure the patient's actual temperature, the system determines the current patient temperature and recalculates a new temperature rate” ([0144]). During treatment, “as the difference between the blood 
Further, as taught above as evidence by Dae, Dae teaches a known constant which represents the change in temperature per Watt of the heating or cooling power output, (see col. 9, ll. 1-15, “that the exchange of heat from the body may be controlled by controlling the external heat exchanger. For example, if maximum temperature reduction were desired, maximum power to the heat exchange region would result in the coldest possible heat exchange fluid and thus the largest DT between the heat exchange fluid and the blood. Once the target temperature had been reached and the number of watts needed to be removed from the blood to maintain the target temperature was less, the watts transferred from the body could be reduced by reducing the power to the external heat exchanger. This would in turn increase the temperature of the heat exchange fluid as it left the external heat exchanger and entered the catheter, which would decrease the DT between the blood and the heat exchange fluid, and thus reduce the watts removed from the bloodstream”). Therefore, it is known in the art (as can be seen in Dae) to calculate a constant (i.e. K2 as recited in the claim) which represents the change in temperature per Watt of the heating or cooling power output at any location between the heat exchanger and blood, including within the inferior vena cava.
Therefore, in view of the prior modification of Callister in view of Mignot, as evidence by Dae, the combination teaches a system (see rejection above) capable of meeting these limitations, including wherein K2 is calculated at each pump stop using a formula comprising:
                
                    (
                    
                        
                            I
                            V
                            C
                        
                        
                            A
                            t
                             
                            X
                            
                                
                                    sec
                                
                                ⁡
                                
                                    i
                                    n
                                    t
                                    o
                                     
                                    p
                                    u
                                    m
                                    p
                                     
                                    s
                                    t
                                    o
                                    p
                                
                            
                        
                    
                    -
                    
                        
                            I
                            V
                            C
                        
                        
                            B
                            e
                            f
                            o
                            r
                            e
                             
                            p
                            u
                            m
                            p
                             
                            s
                            t
                            o
                            p
                            )
                            /
                            (
                            
                                
                                    P
                                    o
                                    w
                                    e
                                    r
                                
                                
                                    B
                                    e
                                    f
                                    o
                                    r
                                    e
                                     
                                    p
                                    u
                                    m
                                    p
                                     
                                    s
                                    t
                                    o
                                    p
                                
                            
                            )
                        
                    
                
            
As noted above, a recitation of intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then in meets the claim.
Regarding claim 107, Callister in view of Mignot teach all of the limitations of the system according to claim 106. Callister further discloses wherein the controller (control unit 50 in Fig. 2) adjusts the power of the heat exchanger (heat exchange catheter 52, heat exchanger 76) based on the temperature ([0084]-[0086], see controller processor 70 coordinates the various sensor data received and selectively actuates the several operational subsystems to achieve and maintain desired results, and may actuate the heater/cooler 66 as required; also see [0091], and see [0094] and [0096], for powering the heat exchanger down, i.e. adjusting the power of the heat exchanger to an OFF mode when the temperature reaches the target temperature).
Further, as evidence by Dae, Dae teaches a known constant which represents a change in temperature per Watt of heating or cooling power output, (see col. 9, ll. 1-15, “that the exchange of heat from the body may be controlled by controlling the external heat exchanger. For example, if maximum temperature reduction were desired, maximum power to the heat exchange region would result in the coldest possible heat exchange fluid and thus the largest DT between the heat exchange fluid and the blood. Once the target temperature had been reached and the number of watts needed to be removed from the blood to maintain the target temperature was less, the watts transferred from the body could be reduced by reducing the power to the external heat exchanger. This would in turn increase the temperature of the heat exchange fluid as it left the external heat exchanger and entered the catheter, which would decrease the DT between the blood and the heat exchange fluid, and thus reduce the watts removed from the bloodstream”). Therefore, it is known in the art (as can be seen in Dae) to calculate a constant (i.e. Kl, K2 as recited in the claim) which represents a change in temperature per Watt of the 
Therefore, in view of the prior modification of Callister in view of Mignot, as evidence by Dae, the combination teaches a system (see above) capable of meeting these limitations, wherein both the heat exchange location and the temperature sensing location are in an inferior vena cava (IVC) of the subject and the target location is in a left ventricle (LV) of a heart of the subject and wherein the controller is programmed to estimate temperature at the target location within the left ventricle using the formula:
                
                    T
                    e
                    m
                    p
                    L
                    V
                    =
                    I
                    V
                    C
                    +
                    
                        
                            K
                            2
                            -
                            K
                            1
                        
                    
                    *
                    P
                    o
                    w
                    e
                    r
                
            
wherein:
TempLV is the estimated temperature at the target location within the left ventricle; 
IVC is a sensed temperature at the temperature sensing location; 
Kl is a constant which represents a change in LV Temperature per Watt of the heating or cooling power output of the heat exchanger;
K2 is a constant which represents a change in IVC temperature per Watt of the heating or cooling power output; and 
Power is the heating or cooling power output of the heat exchanger.
A recitation of intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then in meets the claim. In this case, the system is capable of being used wherein both the heat exchange location and the temperature sensing location are in an inferior vena cava (IVC) of the subject and the target location is in a left ventricle (LV) of a heart of the subject, wherein the temperature is estimated at the target location.
Regarding claim 108, Callister in view of Mignot teach all of the limitations of the system according to claim 106. Callister further discloses wherein the controller (control unit 50 in Fig. 2) adjusts 
As evidence by Dae, Dae teaches a known constant which represents the change in temperature per Watt of the heating or cooling power output, (see col. 9, ll. 1-15, “that the exchange of heat from the body may be controlled by controlling the external heat exchanger. For example, if maximum temperature reduction were desired, maximum power to the heat exchange region would result in the coldest possible heat exchange fluid and thus the largest DT between the heat exchange fluid and the blood. Once the target temperature had been reached and the number of watts needed to be removed from the blood to maintain the target temperature was less, the watts transferred from the body could be reduced by reducing the power to the external heat exchanger. This would in turn increase the temperature of the heat exchange fluid as it left the external heat exchanger and entered the catheter, which would decrease the DT between the blood and the heat exchange fluid, and thus reduce the watts removed from the bloodstream”). Therefore, it is known in the art (as can be seen in Dae) to calculate a constant (i.e. Kl, K2 as recited in the claim) which represents the change in temperature per Watt of the heating or cooling power output at any location between the heat exchanger and blood, including within the inferior vena cava or the left ventricle. It is noted that the limitations regarding the location of the temperature estimation and the target location are merely a recitation of intended use of the system and controller.
Further Dae teaches that “cooling the venous blood in the vena cava also effectively cools the arterial blood that is circulated through the cardiac arteries. After being cooled in the vena cava, the blood first enters the right atrium, is then pumped through the lungs (which expose the blood to air at room temperature which is generally less than normothermia), from whence it is returned to the left atrium, and then to the left ventricle” (col. 4, ll. 43-50). Further, with such configuration, “the blood will be circulated 
Therefore, in view of the prior modification of Callister in view of Mignot, as evidence by Dae, the combination teaches a system (see above) capable of meeting these limitations, wherein both the heat exchange location and the temperature sensing location are in an inferior vena cava of the subject and the target location is in a left ventricle of a heart the subject and wherein the controller is programmed to estimate temperature at the target location within the left ventricle using a formula comprising:
                
                    T
                    e
                    m
                    p
                    L
                    V
                    =
                    I
                    V
                    C
                    +
                    
                        
                            K
                            2
                            -
                            K
                            1
                        
                    
                    *
                    P
                    o
                    w
                    e
                    r
                    +
                    L
                
            
wherein: 
L is a constant which represents an expected change in the blood temperature of blood that circulates through a right portion of the heart and lungs;
IVC is a current sensed temperature at the temperature sensing location;
K1 is a constant which represents a change in LV Temperature per Watt of the heating or cooling power output of the heat exchanger; 
K2 is a constant which represents a change in IVC temperature per Watt of the heating or cooling power output; and 
Power is the heating or cooling power output of the heat exchanger.
A recitation of intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then in meets the claim. In this case, the system is capable of being used wherein both the heat exchange location and the 
Regarding claim 109, Callister in view of Mignot teach all of the limitations of the system according to claim 107. In view of the prior modification of Callister in view of Mignot, as evidence by Dae, the combination teaches a system (see rejection above) capable of meeting these limitations, wherein K1 is calculated using a formula comprising:
                
                    K
                    1
                    =
                    K
                    2
                    *
                    C
                    K
                    r
                    a
                    t
                    i
                    o
                
            
wherein CK ratio is a ratio of K1 to K2 determined based on experimental or historical data.
As taught above, as evidence by Dae, Dae teaches a known constant which represents the change in temperature per Watt of the heating or cooling power output, (see col. 9, ll.1-15, “that the exchange of heat from the body may be controlled by controlling the external heat exchanger. For example, if maximum temperature reduction were desired, maximum power to the heat exchange region would result in the coldest possible heat exchange fluid and thus the largest DT between the heat exchange fluid and the blood. Once the target temperature had been reached and the number of watts needed to be removed from the blood to maintain the target temperature was less, the watts transferred from the body could be reduced by reducing the power to the external heat exchanger. This would in turn increase the temperature of the heat exchange fluid as it left the external heat exchanger and entered the catheter, which would decrease the DT between the blood and the heat exchange fluid, and thus reduce the watts removed from the bloodstream”). Therefore, it is known in the art (as can be seen in Dae) to calculate a constant (i.e. Kl, K2 as recited in the claim) based on experimental or historical data.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Callister in view of Mignot, as evidence by Dae, to provide CK, wherein CK is the ratio of constants (Kl:K2).This modification would have merely comprised the use of known technique to improve similar devices (methods, or products) in the same way, MPEP 2143(I)(C). In this case, the                                 
                                    K
                                    1
                                    =
                                    K
                                    2
                                    *
                                    (
                                    
                                        
                                            K
                                            1
                                        
                                        
                                            K
                                            2
                                        
                                    
                                    )
                                
                             wherein K1=K1.
Regarding claim 110, Callister in view of Mignot, as evidence by Dae, teach all of the limitations of the system according to claim 107. Callister further discloses a pump (see pump driver 68, pump head 98 in Fig. 2) which pumps heat exchange fluid through the heat exchanger ([0081], “pump head 98 pumps heat exchange fluid through a serpentine fluid pathway 100 in the heat exchange plate 96, and through the associated flow lines and catheter 52”), wherein a pumping of said heat exchange fluid through the heat exchanger is stopped periodically or occasionally (see [0018], [0024] for circulating fluid is interrupted by stopping a fluid pump, and [0144]). Callister teaches that “[t]he fluid flow stoppage may be prolonged for a selected period of time, or a predictive algorithm may be used to analyze the change in measured temperature overtime as it approaches the actual temperature” ([0135]), and “[w]hen the pump is stopped, either due to a predetermined time interval, a change in pump speed, or because the patient's temperature is approaching a target temperature, or has reached a predetermined temperature at which it is desired to measure the patient's actual temperature, the system determines the current patient temperature and recalculates a new temperature rate” ([0144]). During treatment, “as the difference between the blood temperature and heat exchange fluid temperature decreases, each projected rate of temperature change is expected to be less than the previous rate of change. Thus a decay factor may be used to adjust the calculated rate used to project future patient temperature. The decay factor may be, for example, a constant value or it may be dependent on the difference between patient temperature and target temperature, fluid temperature, the difference between heat exchange fluid temperature and patient temperature, or other like factors” ([0144]). Further it is noted that the power (i.e. ON/OFF) is determined based on the patient's temperature approaching or reaching the target temperature calculated at the pump stop.
Further, as taught above as evidence by Dae, Dae teaches a known constant which represents the change in temperature per Watt of the heating or cooling power output, (see col. 9, ll. 1-15, “that the exchange of heat from the body may be controlled by controlling the external heat exchanger. For example, if maximum temperature reduction were desired, maximum power to the heat exchange region would result in the coldest possible heat exchange fluid and thus the largest DT between the heat 
Therefore, in view of the prior modification of Callister in view of Mignot, as evidence by Dae, the combination teaches a system (see rejection above) capable of meeting these limitations, including wherein K2 is calculated at each pump stop using a formula comprising:
                
                    
                        
                            I
                            V
                            C
                        
                        
                            A
                            t
                             
                            X
                            
                                
                                    sec
                                
                                ⁡
                                
                                     
                                    i
                                    n
                                    t
                                    o
                                     
                                    p
                                    u
                                    m
                                    p
                                     
                                    s
                                    t
                                    o
                                    p
                                
                            
                        
                    
                    -
                    
                        
                            I
                            V
                            C
                        
                        
                            B
                            e
                            f
                            o
                            r
                            e
                             
                            p
                            u
                            m
                            p
                             
                            s
                            t
                            o
                            p
                        
                    
                    /
                    
                        
                            P
                            o
                            w
                            e
                            r
                        
                        
                            B
                            e
                            f
                            o
                            r
                            e
                             
                            p
                            u
                            m
                            p
                             
                            s
                            t
                            o
                            p
                        
                    
                
            
As noted above, a recitation of intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then in meets the claim.
Claims 15, 17-19 and 111 are rejected under 35 U.S.C. 103 as being unpatentable over Callister in view of Mignot, as evidence by Dae as applied to claims 5-10, 12, 14 and 107-110 above, and further in view of Callister et al., (hereinafter ‘Callister ‘026’, U.S. Pat. No. 7,087,026).
Regarding claim 15, Callister in view of Mignot, as evidence by Dae, teach all of the limitations of the system according to claim 7. Although Callister disclose wherein a heat exchange fluid is pumped through the heat exchanger ([0003], [0062], [0069]-[0070], Fig. 2), the combination is silent regarding wherein the heating or cooling power output is determined as: 
                
                    P
                    o
                    w
                    e
                    r
                    
                        
                            W
                            a
                            t
                            t
                            s
                        
                    
                    =
                    
                        
                            H
                            E
                             
                            F
                            l
                            u
                            i
                            d
                             
                            T
                            e
                            m
                            p
                             
                            O
                            U
                            T
                            -
                            H
                            E
                             
                            F
                            l
                            u
                            i
                            d
                             
                            T
                            e
                            m
                            p
                             
                            I
                            N
                        
                    
                    *
                    F
                    l
                    o
                    w
                     
                    R
                    a
                    t
                    e
                    *
                    C
                    P
                
            

However, in the same field of endeavor, Callister ‘026 teaches a similar system (Figs. 1 and 2-2C) comprising catheter (10) and heat exchanger (20) wherein a heat exchange fluid is pumped through the heat exchanger and the heating or cooling power output is determined using the heat exchanger (Temp In) and the temperature of the heat exchange fluid (i.e. saline solution) being returned from the heat exchanger (Temp Out). From these value, the change in temperature of the heat exchange fluid is determined (col. 12, line 60-col. 13, line 1). The controller (220) of the system is further able to sense the flow rate of the heat exchange fluid, and utilizes that flow rate value and change in temperature of the heat exchange fluid to calculate the rate of heat exchanged between the heat exchanger (20) and the blood. For exemplary purposes, that the assumption has been made that blood and the heat exchange fluid (i.e. saline) have the same specific heat (col. 13, ll. 32-35). With such values, the controller (220) calculates the heating or cooling power output (col. 12, line 60 - col. 13, line 18). It is well known in the art (as can be seen in Callister ‘026) to determine the heating or cooling power output in order to better control and adjust the desired treatment, thereby increasing efficiency and accuracy of the treatment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Callister in view of Mignot, as evidence by Dae, to provide the heating or cooling power output determined by the associated equation as taught by Callister ‘026 in order to better control and adjust the desired treatment, thereby increasing efficiency and accuracy of the treatment.
Regarding claims 17 and 18, Callister in view of Mignot, as evidence by Dae, teach each and every limitation of the system according to claim 7. Callister further discloses a pump (see pump driver 68, pump head 98 in Fig. 2) which pumps heat exchange fluid through the heat exchanger ([0081], “pump head 98 pumps heat exchange fluid through a serpentine fluid pathway 100 in the heat exchange plate 96, 
 recording IVC before said pump stop (as broadly claimed, see [0084], sensor 80 may monitor (i.e. record) the temperature of the heat exchanger 76 or alternatively senor 80 can be positioned distal to the heat exchanger at various location; Note that the limitation regarding the location of the recording is merely a recitation of intended use of the controller); effecting said pump stop (see [0018], [0024] for circulating fluid is interrupted by stopping a fluid pump, and [0144]); recording IVC at x seconds into said pump stop ([0086], and [0144], pump is capable of being stopped in order to better determine temperature; Note that the limitation regarding the location of the recording is merely a recitation of intended use of the controller). Callister further discloses recalculating values based off previously determined values ([0144]).
As taught above, as evidence by Dae, Dae teaches a known constant which represents the change in temperature per Watt of the heating or cooling power output, (see col. 9, ll. 1-15, “that the exchange of heat from the body may be controlled by controlling the external heat exchanger. For example, if maximum temperature reduction were desired, maximum power to the heat exchange region would result in the coldest possible heat exchange fluid and thus the largest DT between the heat exchange fluid and the blood. Once the target temperature had been reached and the number of watts needed to be removed from the blood to maintain the target temperature was less, the watts transferred from the body could be reduced by reducing the power to the external heat exchanger. This would in turn increase the temperature of the heat exchange fluid as it left the external heat exchanger and entered the catheter, which would decrease the DT between the blood and the heat exchange fluid, and thus reduce the watts removed from the bloodstream”). Therefore, it is known in the art (as can be seen in Dae) to calculate a constant (i.e. Kl, K2 as recited in the claim) which represents the change in temperature per Watt of the 
Callister in view of Mignot, as evidence by Dae are silent regarding calculating and recording the heating or cooling power output before a pump stop.
However, in the same field of endeavor, Callister ‘026 teaches a similar system (Figs. 1 and 2-2C) comprising catheter (10) and heat exchanger (20) wherein a heat exchange fluid is pumped through the heat exchanger and heating or cooling power output is determined using the heat exchanger (Temp In) and the temperature of the heat exchange fluid (i.e. saline solution) being returned from the heat exchanger (Temp Out). From these value, the change in temperature of the heat exchange fluid is determined (col. 12, line 60-col. 13, line 1). The controller (220) of the system is further able to sense the flow rate of the heat exchange fluid, and utilizes that flow rate value and change in temperature of the heat exchange fluid to calculate the rate of heat exchanged between the heat exchanger (20) and the blood. For exemplary purposes, that the assumption has been made that blood and the heat exchange fluid (i.e. saline) have the same specific heat (col. 13, ll. 32-35). With such values, the controller (220) calculates the heating or cooling power output (col. 12, line 60 - col. 13, line 18). It is well known in the art (as can be seen in Callister ‘026) to determine the heating or cooling power output in order to better control and adjust the desired treatment, thereby increasing efficiency and accuracy of the treatment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Callister in view of Mignot, as evidence by Dae, to provide calculating and recording the heating or cooling power output as taught by Callister ‘026 in order to better control and adjust the desired treatment, thereby increasing efficiency and accuracy of the treatment.
Therefore, in view of the prior modification of Callister in view of Mignot, as evidence by Dae, and further in view of Callister ‘026, the combination teaches a system (see rejection above) capable of meeting these limitations, including calculating a new K2 value if the heating or cooling power output recorded before said pump stop is greater than a predetermined threshold value; and applying the new K2 
A recitation of intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then in meets the claim.
Regarding claim 19, Callister in view of Mignot, as evidence by Dae, teach each and every limitation of the system according to claim 7. Callister further discloses a pump (see pump driver 68, pump head 98 in Fig. 2) which pumps heat exchange fluid through the heat exchanger ([0081], “pump head 98 pumps heat exchange fluid through a serpentine fluid pathway 100 in the heat exchange plate 96, and through the associated flow lines and catheter 52”) wherein the controller (control unit 50) is programmed to perform steps of comprising: recording I VC before said pump stop (as broadly claimed, see [0084], sensor 80 may monitor (i.e. record) the temperature of the heat exchanger 76 or alternatively senor 80 can be positioned distal to the heat exchanger at various location; Note that the limitation regarding the location of the recording is merely a recitation of intended use of the controller); effecting said pump stop (see [0018], [0024] for circulating fluid is interrupted by stopping a fluid pump, and [0144]); recording IVC at x seconds into said pump stop ([0086], and [0144], pump is capable of being stopped in order to better determine temperature; Note that the limitation regarding the location of the recording is merely a recitation of intended use of the controller). Callister further discloses recalculating values based off previously determined values ([0144]).
As taught above, as evidence by Dae, Dae teaches a known constant which represents the change in temperature per Watt of the heating or cooling power output, (see col. 9, ll. 1-15, “that the exchange of heat from the body may be controlled by controlling the external heat exchanger. For example, if maximum temperature reduction were desired, maximum power to the heat exchange region would result in the coldest possible heat exchange fluid and thus the largest DT between the heat exchange fluid and the blood. Once the target temperature had been reached and the number of watts needed to be removed 
Callister in view of Mignot, as evidence by Dae are silent regarding calculating and recording the heating or cooling power output before a pump stop.
However, in the same field of endeavor, Callister ‘026 teaches a similar system (Figs. 1 and 2-2C) comprising catheter (10) and heat exchanger (20) wherein a heat exchange fluid is pumped through the heat exchanger and the heating or cooling power output is determined using the heat exchanger (Temp In) and the temperature of the heat exchange fluid (i.e. saline solution) being returned from the heat exchanger (Temp Out). From these value, the change in temperature of the heat exchange fluid is determined (col. 12, line 60-col. 13, line 1). The controller (220) of the system is further able to sense the flow rate of the heat exchange fluid, and utilizes that flow rate value and change in temperature of the heat exchange fluid to calculate the rate of heat exchanged between the heat exchanger (20) and the blood. For exemplary purposes, that the assumption has been made that blood and the heat exchange fluid (i.e. saline) have the same specific heat (col. 13, ll. 32-35). With such values, the controller (220) calculates the heating or cooling power output (col. 12, line 60 - col. 13, line 18). It is well known in the art (as can be seen in Callister ‘026) to determine the heating or cooling power output in order to better control and adjust the desired treatment, thereby increasing efficiency and accuracy of the treatment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Callister in view of Mignot, as evidence by Dae, to provide 
Therefore, in view of the prior modification of Callister in view of Mignot, as evidence by Dae, and further in view of Callister ‘026, the combination teaches a system (see rejection above) capable of meeting these limitations, including if the heating or cooling power output recorded before said pump stop is greater than a predetermined threshold value, calculating a new K2 value.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Callister in view of Mignot, as evidence by Dae, and Callister ‘026 to include calculating a running average, median or filtered K2 value based on the new K2 value and one or more previous K2 values and, thereafter, using said running average, median or filtered K2 value for LV calculation. This modification would have merely comprised the use of known technique to improve similar devices (methods, or products) in the same way, MPEP 2143(I)(C).
A recitation of intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then in meets the claim.
Regarding claim 111, Callister in view of Mignot, as evidence by Dae, teach each and every limitation of the system according to claim 107, but are silent regarding wherein Power is determined as:
                
                    P
                    o
                    w
                    e
                    r
                     
                    
                        
                            W
                            a
                            t
                            t
                            s
                        
                    
                    =
                    
                        
                            H
                            E
                             
                             
                            F
                            l
                            u
                            i
                            d
                             
                            T
                            e
                            m
                            p
                             
                            O
                            U
                            T
                            -
                            H
                            E
                             
                            F
                            l
                            u
                            i
                            d
                             
                            T
                            e
                            m
                            p
                             
                            I
                            N
                        
                    
                    *
                    F
                    l
                    o
                    w
                     
                    R
                    a
                    t
                    e
                    *
                    C
                    P
                     
                
            
wherein: HE Fluid Temp IN is a current measured temperature of heat exchange fluid flowing into the heat exchanger; HE Fluid Temp OUT is the current measured temperature of heat exchange fluid flowing out of the heat exchanger; Flow Rate is the measured or calculated of heat exchange fluid through the heat exchanger; and CP is a specific heat capacity of the heat exchange fluid.
However, in the same field of endeavor, Callister ‘026 teaches a similar system (Figs. 1 and 2-2C) comprising catheter (10) and heat exchanger (20) wherein a heat exchange fluid is pumped through the heat exchanger and power is determined using the heat exchanger (Temp In) and the temperature of 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-10, 12, 14-15, 17-19 and 106-111 have been considered but are moot because the amendments have necessitated a new grounds of rejection. 
It is the Examiner’s position that Callister et al., (U.S. PGPub. No. 2014/0058484) in view of Mignot et al., (U.S. PGPub. No. 2016/0135987) teach each and every limitation of the system according to independent claim 1 and 106. 
Regarding Applicant’s remarks filed July 30th
Callister discloses a temperature sensor (sensor 80) and a controller (control unit 50) which receives signals from the temperature sensor indicating blood temperature at the temperature sensing location ([0075]-[0077]; [0084]-[0086]) and including a processor (controller processor 70 of control unit 50) configured to control the heat exchanger (heat exchange catheter 52, heat exchanger 76) to warm or cool blood flowing through the heat exchange location as needed to result in warming or cooling to the target temperature ([0084]-[0086], see controller processor 70 coordinates the various sensor data received and selectively actuates the several operational subsystems to achieve and maintain desired results, and may actuate the heater/cooler 66 as required). Further, Callister discloses the heating or cooling power output being transferred to the subject from the heat exchanger (heat exchange catheter 52, heat exchanger 76; see [0058], positioned within a patient's vasculature to exchange heat with blood). Callister further describes that the “processor 70 may regulate the flow of heat exchange fluid to the heat exchanger in the blood stream by, for example, slowing the pump or stopping the pump altogether for a selected period of time or until the controller receives a signal indicating that pumping should be resumed” ([0086]). As broadly claimed, the heating or cooling power output of the heat exchanger (76) is directly transferred to the subject from the heat exchanger (76) when positioned within the body, thereby meeting in part the amendment to independent claim 1 (and claim 106) (i.e. heating or cooling is directly provided to the subject).
Mignot further cures the deficiencies of Callister by providing a controller (8 in Fig. 1) configured to determine a heating or cooling power output of the heat exchanger ([0016]; [0023]; [0114], “controller may… determine if more power should be supplied to the heater to increase the body temperature of the patient”) and configured to estimate the temperature at a target location (estimated brain temperature 9) based on the heating or cooling power output of the heat exchanger (heat exchanger 7; see abstract for “controlling the power supply to the heat exchanger such that the estimated organ temperature does not exceed a threshold organ temperature”) and the temperature sensed at the temperature sensing location (see four temperature sensors 10, 11, 12, 13 at temperature sensing locations). Mignot teaches estimating a current organ temperature of the patient at a time t by “by 
The above modification and teaches as provided by Mignot advantageously “improves the organ temperature estimate since it gives due account to the time lag that exists between the actual heating (or cooling) of the fluid in the fluid circuit, and the subsequent increase (or decrease) in organ temperature” ([0016]) creates redundancy, ensuring a continuous accurate estimate of the temperature ([0018]-[0019]), and also prevents the temperature at the targeted location from exceeding a desired value ([0010]), thereby increasing accuracy, efficiency and control. See rejection above for further clarification. 
As broadly claimed, it is the Examiner’s position that the heating or cooling power output of the heat exchanger is the power output of the heat exchanger, i.e. the heating or cooling that is being provided by the heat exchanger. If Applicant intends to have a more narrow interpretation of the claims or of power 
Lastly, Applicant’s arguments (pages 12-13) regarding the sensors in Callister are not persuasive, see Examiner’s rationale above. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Independent claim 106 is similarly rejected as independent claim 1. See Examiner’s rationale above regarding independent claim 1 and see rejection above for further clarification.
No further arguments have been set forth regarding the dependent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        



/KAITLYN E SMITH/Primary Examiner, Art Unit 3794